Citation Nr: 9929567	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-26 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 until 
September 1945.  

This appeal arises from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied service connection for 
PTSD.  

In March 1999 the Board of Veterans' Appeals (Board) remanded 
the veteran's claim for service connection for PTSD.  The 
veteran had requested a hearing before a Member of the Board.  
The veteran and his spouse appeared at a hearing before the 
undersigned Member of the Board in July 1999.  The veteran's 
claim has now been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran 
engaged in combat with the enemy.

2.  The claims folder includes diagnoses by competent medical 
professionals of PTSD, major depression and dysthymia.

3.  The preponderance of the evidence indicates that the 
veteran symptoms are not sufficient to support a diagnosis of 
PTSD.

4.  The veteran experiences psychiatric symptoms related to 
his combat service, including nightmares and depression; the 
currently diagnosed dysthymia cannot be clearly dissociated 
from the veteran military service.


CONCLUSION OF LAW

Dysthymia was incurred in active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  He has presented a claim 
which is plausible.  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required in order to comply with the duty to 
assist him mandated by 38 U.S.C.A. §  5107(a) (West 1991).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  64 Fed. Reg. 32,807-32,808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) effective March 7, 1997, the 
date of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") decision 
in Cohen v. Brown, 10 Vet. App. 128 (1997)).  38 C.F.R. 
§ 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  

The Board notes that when this case began in 1995, the VA 
regulations relating to mental disorders in general had 
adopted the nomenclature of the 1987 edition (third edition, 
revised) of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-III-R).  However, the DSM had been revised in 
1994 (DSM IV, the fourth edition).  On October 8, 1996, VA 
issued a final rule amending that portion of its Schedule for 
Rating Disabilities pertaining to mental disorders.  61 Fed. 
Reg. 52,695 (Oct. 8, 1996); see also 60 Fed. Reg. 54,826 
(Oct. 26, 1995).  The revised regulations took effect on 
November 7, 1996, and specifically adopted DSM-IV as the 
basis for the nomenclature of the rating schedule for mental 
disorders.  61 Fed. Reg. 52,700 (Nov. 1996 amendments).

It is noted that that provisions of 38 C.F.R. § 3.304(f) in 
effect prior to the changes effective March 7, 1997, required 
that there be a "clear diagnosis" of PTSD.  A "clear 
diagnosis" of PTSD was, at a minimum, an unequivocal one.  
Cohen v. Brown, 10 Vet. App. at 139.  However, as indicated 
above, this regulation was amended in June 1999.  These 
amendment, in part, eliminated the requirement of a "clear 
diagnosis."  61 Fed. Reg. 32,807-32,808.  In the instant 
case, the Board finds that the amendments to 38 C.F.R. 
§ 3.304(f) were to conform the regulation to the Court's 
holding in Cohen, supra, and that elimination of the 
requirement of a "clear diagnosis" lessened the burden on 
the veteran.  Therefore, the Board concludes that the veteran 
will not be prejudiced by the Board's adjudication of his 
claim under the revised criteria of 38 C.F.R. § 3.304(f).


Factual Background.  Service records reflect that the veteran 
participated in combat in the Philippines as an automatic 
rifleman.  He sustained a wound to the left forearm in April 
1945.  Service connection has been established for residuals 
of the wound to the left forearm.

The veteran filed a claim for service connection for PTSD in 
March 1996.  He indicated that he continued to have 
flashbacks and nightmares of his combat experience.  He had 
bad dreams that woke him up and left him shaking and 
sweating.  In a questionnaire dated in June 1996, he reported 
details of his combat experiences.

The RO arranged for the veteran to be examined by VA in June 
1996 to determine if he had PTSD.  The veteran reported that 
following his discharge it took him at least a year to settle 
down and be himself.  During that time he was keyed up.  He 
was unable to sleep.  He had frequent nightmares, after which 
he would wake up sweating and anxious.  The nightmares were 
about the war.  The nightmares gradually got better over time 
and after several years they disappeared almost entirely.  He 
had continued to have three to four nightmares per year.  
They usually involved combat scenes in which he participated.  
When he had a nightmare, he would sit up.  Sometimes he took 
a shower.  At other times he would turn on the television.  
He was usually up for 15 minutes to several hours.  The 
veteran denied any other mental health symptoms of 
depression, nervousness or anxiety.  He said that on occasion 
he got angry fairly easily and had to "bite his tongue."  
The veteran reported that he lives with his wife of 37 years 
in a trailer park for senior citizens.  Until six months 
previously the veteran had been self employed.  He serviced 
refrigerators, small appliances, and washers and dryers.  He 
still occasionally took service calls in his trailer park for 
his neighbors.  He spent his time tinkering around the house 
doing minor repairs and working on his truck or car.  He 
enjoyed going fishing.  He belonged to the Veterans of 
Foreign Wars and the Disabled American Veteran's.  He often 
went to meetings.  He enjoyed being with people.  He had a 
number of friends in the park.  He denied any use of alcohol 
or tobacco.  The VA examiner's psychiatric assessment was 
that the veteran, no doubt, did experience combat stressors 
sufficient to trigger PTSD.  Had he been diagnosed in the 
first year after his military service, he probably would have 
fulfilled the criteria for PTSD of mild to moderate severity.  
However, this had passed, and he currently did not have 
symptoms which would merit such a diagnosis.  He did have 
occasional PTSD nightmares but was missing virtually all of 
the other symptoms characteristic of that disorder.  The 
examiner did not detect any occupational impairment for any 
mental health reason over the course of his working life.  No 
psychiatric diagnosis was made.

VA records from the mental health clinic dated in October 
1996 reveal that the veteran had nightmares twice a month.  
It took two to three days afterwards to get his mind 
straightened out.  He reported intrusive thoughts that caused 
anxiety and cold sweats.  He did not like to talk about the 
war.  He avoided anything on television that was related.  He 
felt different from other people with some restricted range 
of affect.  He had difficulty going to sleep because he 
dreaded the nightmares.  He had difficulty concentrating 
sometimes.  He had had nightmares frequently since the war.  
There had been problems in his marriage associated with the 
nightmares.  In December 1996 the veteran's chief complaint 
was sleep dysfunction.  He had significant nightmares which 
led to sudden awakenings and loss of energy throughout the 
day.  The impression was PTSD with major depression.  
November 1996 VA records noted that the nightmares always 
were about combat.  


In December 1996 the veteran submitted a prescription form 
with the following statement from a VA nurse:

(The veteran) is now under TX with the 
MHC of the Cheyenne VA for PTSD, major 
depression, with a sleep disorder.  We 
are providing him counseling and 
medication therapy.

VA records dated in February 1997 include a diagnosis of 
PTSD.

In March 1997 the VA nurse submitted a letter which reads as 
follows:

(The veteran) has been in counseling with 
me since October 9, 1996.  As a result of 
the severe emotional and physical trauma 
(gun shot wound to his left wrist) he 
experienced and witnessed during major 
battles in WW II as a BAR man, he has 
been diagnosed with Post-Traumatic Stress 
Disorder, Chronic.  He has experienced 
the following symptoms of this disorder: 
major depression, increased agitation, 
frustration, intrusive thoughts, 
repression of memories, hypervigilance, 
nightmares, flashbacks, startle reflex, 
fatigue syndrome, feeling of being over 
whelmed, recurrent thoughts of death and 
survivors guilt.  

The veteran was accorded a psychiatric evaluation in April 
1997 by Dr. Kevin Robinette, D.O.  The veteran reported that 
he was exposed to extensive combat during World War II and 
had had a great deal of difficulty adjusting back to civilian 
life.  For a long time he was unable to hold a job.  He was 
often involved in fights.  He had always had vivid nightmares 
and intrusive thoughts about World War II.  He had a 
continual pattern of nightmares that had led to his feeling 
extremely fatigued for the next few days.  He had been unable 
to function effectively.  After he gradually recovered he 
often experienced another nightmare, which once again left 
him feeling very tired, emotionally drained and feeling 
washed out.  The veteran was currently taking Prozac which 
had helped him a great deal.  The assessment was chronic 
PTSD, and mild major depression versus dysthymia.

The RO arranged for the veteran to undergo a VA psychiatric 
examination for disability evaluation purposes in April 1997.  
A board of 2 psychiatrists were requested to examine the 
veteran, review the claims folder and outpatient treatment 
records, and render an opinion as to whether or not a 
diagnosis of PTSD was supported.  

In July 1997 two VA physicians examined the veteran and 
reviewed the record.  It was reported that the veteran's 
major problem consisted of recurrent dreams of his service in 
the Pacific.  It was difficult to document how the dreams 
interfered with his life at that moment.  There may have been 
some sleep disturbance associated with it, but not 
necessarily related to it.  One physician determined that the 
veteran suffered from some mild depression which appeared to 
be in good remission at that time.  It was noted that the 
veteran was in group therapy twice a month with other World 
War II veterans.  He was also in individual therapy with a 
therapist on a monthly basis.  He was taking Prozac 10 mg. 
daily which seemed to have stopped his depression.  It was 
also reported that the veteran thought that the Periactin 
that he takes helps suppress his dreams about World War II 
events.  Both physicians were of the opinion that the 
veteran's current symptoms did not fully meet the criteria 
necessary for a diagnosis of PTSD.  One physician diagnosed 
dysthymia, in remission, and the other physician concluded 
that the veteran did not suffer from a psychiatric disorder.

The veteran appeared at a hearing before a Hearing Officer at 
the RO in February 1998.  The veteran testified that he had 
war dreams.  He had been taking medication for PTSD for about 
a year.  

In a letter dated in July 1998, Dr. Robinette stated that the 
letter was to confirm that the veteran had a diagnosis of 
PTSD based on his combat experiences during World War II and 
that he had been receiving treatment at the VA medical 
facility in Cheyenne.

The veteran and his spouse testified at a hearing before the 
undersigned Member of the Board in July 1999.  The veteran 
said that he was no longer able to watch TV or war movies.  
His spouse testified that she would see the light on or hear 
him up during the night.  She usually got up and would sit 
with him.  They would talk or watch television to get his 
mind off of his nightmare.  Sometimes she had to wake him up.  
She had to be careful how she woke him up.  The next day he 
would be nervous and cranky and kind of short-tempered.


Analysis.  As an initial matter the Board notes that the 
veteran's claim is well grounded.  He has presented evidence 
which demonstrates that he participated in combat.  The 
claims folder includes competent medical evidence of 
diagnoses of PTSD and dysthymia.  The veteran's psychiatric 
symptoms have been related to his in-service trauma.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The record reflects that the veteran has nightmares and 
feelings of depression related to service.  The question is 
whether or not those symptoms are sufficient to support the 
diagnosis of a psychiatric disorder and if so which 
psychiatric disorder.

The evidence in the claims folder may be divided into two 
categories.  The veteran has been treated and examined solely 
by VA.  His treating physicians at the VA in Cheyenne have 
diagnosed the veteran with PTSD and either mild major 
depression or dysthymia.  The three VA physicians from the 
Denver VA have indicated that the veteran has not 
demonstrated sufficient symptomatology to support a diagnosis 
of PTSD.  However, one of these physicians diagnosed 
dysthymia, in remission.

The veteran has asserted that the diagnosis of the physician 
in Cheyenne is most likely correct since he is the veteran's 
treating physician along with the VA nurse.  In essence the 
veteran contends that greater weight should be placed on the 
opinion of the treating mental health professionals.

The Court addressed the question of whether or not the 
treating physician rule was applicable in VA cases in 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Court noted 
that while the "treating physician rule" is helpful in 
resolving physician's conflicting diagnoses in the context of 
Social Security claims, it is not suitable for application to 
the issue of service connection of a veteran's disabilities.  
The "Rule" is applied in Social Security cases in order to 
determine whether a claimant is "under a disability or 
continues to be under a disability," and in determining 
"diagnosis and nature and degree of impairment."  See 
Schisler v. Heckler, 787 F.2d 76, 81 (2nd Cir. 1986).  The 
Rule would not be appropriate for application to the issue of 
service connection and might raise a conflict with the VA's 
evaluative process outlined in 38 C.F.R. § 3.303.  Section 
3.303(a) provides that "determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of [the VA] to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case."  38 
C.F.R. § 3.303(a) (emphasis added).  

The Board therefore must give due consideration to all the 
evidence of record.  The Court went further and explained.  
"The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

The veteran filed a claim for service connection for PTSD in 
March 1996 and he was scheduled for a psychiatric examination 
for disability evaluation purposes in June 1996.  The 
examiner determined that the veteran did not suffer from any 
psychiatric disability.  The veteran thereafter submitted 
opinions from his treating mental health professionals which 
clearly indicated that he suffered from PTSD as well as 
either mild major depression or dysthymia.  The RO thereafter 
requested that the veteran be again examined for disability 
evaluation purposes.  Two VA psychiatrists examined the 
veteran in July 1997.  Both VA physicians concluded that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
Their opinions were consistent with the earlier VA 
examination report of June 1996.  However, it was noted that 
the veteran was in group therapy twice a month and in 
individual therapy on a monthly basis and that he was taking 
Prozac.  One of the examiner diagnosed dysthymia, in 
remission.

The Board has weighed the opinions of the psychiatrists who 
examined the veteran for disability evaluation purposes 
against those of the veteran's treating mental health 
professionals.  Even though the veteran has asserted that 
very little time was spent with him by the VA examining 
psychiatrists in Denver, it is clear that the July 1997 
examiners had the benefit of both interviewing the veteran 
and reviewing the record.  The Board has determined that the 
three VA examinations in Denver outweigh the evidence given 
by the VA physician and nurse in Cheyenne.  For that reason 
the Board finds that the veteran's symptoms do not support 
the diagnosis of PTSD.

The VA examiners are all in agreement that the veteran's 
current symptoms are related to service.  In June 1996 the VA 
examiner characterized the veteran's nightmares as "post-
traumatic."  Dr. Robinette noted that treatment was for PTSD 
and mild major depression or dysthymia.  Even though VA 
examining physicians found insufficient symptoms to support a 
diagnosis of PTSD, dysthymia was diagnosed.  The Board finds 
that the veteran has dysthymia which is related to his combat 
service.  Accordingly, service connection for dysthymia is 
warranted.


ORDER

Service connection for dysthymia is granted.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

